441 F.2d 274
UNITED STATES of America, Plaintiff-Appellee,v.Donald Paul CAMBURN and Robert Louis Zick, Defendants-Appellants.
No. 30916 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
April 5, 1971.
Rehearing Denied April 27, 1971.

Appeal from the United States District Court for the Southern District of Texas, Reynaldo G. Garza.
Thomas G. Sharpe, Jr., Hardy & Sharpe, Brownsville, Tex., for defendants-appellants.
Donald P. Camburn, pro se.
Robert L. Zick, pro se.
Anthony J. P. Farris, U. S. Atty., Joseph Doucette, Raul A. Gonzalez, James R. Gough, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)
Appellants were indicted on two counts, Count I for violation of 21 U.S.C. § 176a and Count II for violation of 26 U.S.C. § 4744(a) (2). At arraignment they pled not guilty to Count I and claim that they were ready to enter a plea of guilty to Count II when the United States Attorney orally announced that he wished to dismiss Count II. The court subsequently dismissed Count II upon written motion filed by the United States Attorney prior to trial on Count I. The appellants contend that the district court committed error by failing to comply with Rule 48 (a) F.R.Crim.P. in dismissing Count II of the indictment and proceeding to trial on Count I.